DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 23, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Restriction Requirement
Applicant’s election without traverse of Group I in the reply filed on March 23, 2022 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
Claim(s) 1, 6, 8, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitaka et al. (JP 2007145876).
Yoshitaka et al. disclose oral care compositions for promoting the removal of biofilm. The compositions comprise amino acids, sugar alcohols and fluoride sources. Sugar alcohols include xylitol from 0.1 to 80% by mass. Amino acids include arginine ranging from 0.01 to 10% by mass. Fluorides include sodium fluoride and sodium monofluorophosphate (Examples). An example comprises 10% xylitol, 1% arginine and 0.75 sodium monofluorophosphate (Example 5). The compositions comprise xylitol, sodium monofluorophosphate and arginine and therefore would have the property of being effective to inhibit a pH reduction in the oral cavity, wherein the pH reduction is consequent to bacterial glycolysis. 
Yoshitaka et al. anticipate the instant claims.  


Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prencipe et al. (US 2009/0202450, already of record).
.Prencipe et al. disclose oral care compositions comprising an effective amount of a basic amino acid in free or salt form (Abstract). The oral care composition, comprises an effective amount of a basic amino acid, in free or salt form, e.g., arginine, arginine hydrochloride, arginine phosphate or arginine bicarbonate; and a soluble fluoride salt, e.g., sodium monofluorophosphate or sodium fluoride (paragraph 0008). The compositions may further comprise xylitol. The basic amino acid is present in an amount of about 0.5 wt. % to about 20 wt. % of the total composition (paragraph 0036). The fluoride ion sources may be added to the compositions of the invention at a level of about 0.01 wt. % to about 10 wt. % of the composition. Suitable humectants include edible polyhydric alcohols such as glycerine, sorbitol, and xylitol and comprise about 15% to about 70% of the composition (paragraphs 0077 to 0078). A composition comprises 2.5% xylitol, 2% arginine bicarbonate and 1.1% sodium monofluorophosphate (Example 3, Formula B). Another toothpaste example comprises glycerin, arginine and sodium monofluorophosphate (Example 4). A mouth rinse comprises 15% glycerin, 0.050% sodium fluoride and 0.300% arginine (Example 5). 
The humectants may be used in mixtures to meet the limitation of 15% to about 70% by weight. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). An exemplified composition of Prencipe comprise 2.5% xylitol. Therefore, one would expect that 2.5% xylitol would have a similar effect as 4% xylitol absent of evidence to the contrary. Even if this was not the case, it would have taken no more than routine optimization to arrive at the desired amount of xylitol to obtain the desired rheology properties of an oral care composition. See MPEP 2144.05.

Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1, 6, 8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 10-17, 25-27, 31-34 and 48 of copending Application No. 12/058,209. Claims 2-3, 5 and 9-11 are cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a compositions comprising arginine and fluoride. The instant claims differ from the copending claims insofar as the instant claims recite a sugar alcohol in the independent claim and are genus claim whereas the copending claims recite a method and have additional components in the independent claim. However, the copending claims recite a sugar alcohol in the dependent claims. Therefore, it would have been obvious to one of ordinary skill in the art to have used the composition of the instant claims in the method of the copending claims because the composition used in the copending claims comprises arginine, fluoride and a sugar alcohol as recited in the instant claims.   
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The amendments do not overcome the rejection because the patented claims recite xylitol with an amount. Therefore, this would encompass a wide range of amounts including that of the instant claims. Therefore, rejection is maintained. 


2) Claims 1, 6, 8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42, 45, 49-51 and 54-58 of copending Application No. 16/013594. The rejection is maintained.  Claims 2-3, 5 and 9-11 are cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a compositions comprising arginine and fluoride. The instant claims differ from the copending claims insofar as the instant claims recite a sugar alcohol in the independent claim and are genus claim whereas the copending claims recite a method and have additional components in the independent claim. However, the copending claims recite a sugar alcohol in the dependent claims. Therefore, it would have been obvious to one of ordinary skill in the art to have used the composition of the instant claims in the method of the copending claims because the composition used in the copending claims comprises arginine, fluoride and a sugar alcohol as recited in the instant claims.   
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The amendments do not overcome the rejection because the patented claims recite xylitol with an amount. Therefore, this would encompass a wide range of amounts including that of the instant claims. Therefore, rejection is maintained. 


3) Claims 1, 6, 8 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,471,283. The rejection is maintained.  Claims 2-3, 5 and 9-11 are cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a compositions comprising arginine and fluoride. The instant claims differ from the patented claims insofar as the instant claims recite a sugar alcohol in the independent claim and are genus claim whereas the patented claims recite a method and have additional components in the independent claim. However, the patented claims recite a sugar alcohol in the dependent claims. Therefore, it would have been obvious to one of ordinary skill in the art to have used the composition of the instant claims in the method of the patented claims because the composition used in the patented claims comprises arginine, fluoride and a sugar alcohol as recited in the instant claims.   

Response to Arguments
The amendments do not overcome the rejection because the patented claims recite xylitol with an amount. Therefore, this would encompass a wide range of amounts including that of the instant claims. Therefore, rejection is maintained. 

 Conclusion
Claims 1, 6, 8 and 12-15 are rejected.
Claims 16-22 are withdrawn.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612